

115 S1283 IS: Atomic Veterans Service Medal Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1283IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize the award of a military service medal to members of the Armed Forces who were exposed
			 to ionizing radiation as a result of participation in the testing of
			 nuclear weapons or under other circumstances.
	
 1.Short titleThis Act may be cited as the Atomic Veterans Service Medal Act. 2.Atomic Veterans Service Medal (a)Service medal requiredThe Secretary of Defense shall design and produce a military service medal, to be known as the Atomic Veterans Service Medal, to honor retired and former members of the Armed Forces who are radiation-exposed veterans.
			(b)Distribution of medal
 (1)Issuance to retired and former membersAt the request of a radiation-exposed veteran, the Secretary of Defense shall issue the Atomic Veterans Service Medal to the veteran.
 (2)Issuance to next-of-kinIn the case of a radiation-exposed veteran who is deceased, the Secretary may provide for issuance of the Atomic Veterans Service Medal to the next-of-kin of the person.
 (3)ApplicationThe Secretary shall prepare and disseminate as appropriate an application by which radiation-exposed veterans and their next-of-kin may apply to receive the Atomic Veterans Service Medal.
 (c)Radiation exposed veteran definedIn this section, the term radiation-exposed veteran has the meaning given such term in section 1112(c)(3) of title 38, United States Code.